Citation Nr: 9910979	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-32 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative disease with right leg symptomatology.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an March 1997 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which implemented the Board's grant of 
service connection for degenerative disease of the 
lumbosacral spine with right leg symptomatology and assigned 
a 20 percent evaluation effective May 28, 1993.


REMAND

The veteran contends that the current evaluation assigned for 
his degenerative disease of the lumbosacral spine with right 
leg symptomatology does not adequately reflect the severity 
of his disability.  An April 1997 VA examination report 
reflects no postural abnormalities, no fixed deformities, 
musculature of the back was poorly developed, pain was most 
pronounced on extension, and the veteran was able to walk 
without significant abnormalities.  The veteran's range of 
motion of the low back was forward flexion to 80 degrees, 
backward extension to 20 degrees, left and right lateral 
flexion to 40 degrees, and left and right rotation to 25 
degrees.  An October 1997, a report of examination by the 
veteran's family chiropractor Ray L Lanjopoulos, D.C., 
reflects acute hip and thigh pain, stooped posture, antalgic 
posture, irregular gait, restricted movement, marked muscle 
spasms, ankylosing spondylitis throughout the lower thoracic 
area with ankylosis at L5-S1, marked loss of lordotic 
curvature, and loss of range of motion.  In addition it was 
noted by Dr. Lanjopoulos that the veteran's prognosis was 
poor with potential for future neurological complications.  
Dr. Lanjoupoulos indicated that he had treated the veteran 24 
times from May 1997 to July 1997, but these treatment records 
were not submitted as evidence.  

Rating decisions must be based on medical findings that 
relate to the applicable criteria.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  In applying the rating criteria in 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998), it is 
necessary to determine whether there are persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or whether 
there are other neurological findings appropriate to the site 
of the diseased disc.  The examination report must state 
findings in a way that makes it clear to a person untrained 
in medicine whether findings are consistent with the rating 
criteria.  Further, 38 C.F.R. § 4.40 and 4.45 are for 
consideration when evaluating under Diagnostic Code 5293.  
VAOPGCPREC 36-97 (December 12, 1997).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers who have treated 
the veteran for his service-connected 
back disability since January 1997.  
After securing the necessary release(s), 
the RO should request the identified 
records that are not already contained in 
the claims folder.  In particular, the RO 
should contact Ray L. Lanjopoulos, D.C., 
and request that he submit all treatment 
records pertaining to his treatment of 
the veteran for his back disability.

2.  Then, the RO should arrange for a VA 
neurology examination by a board 
certified specialist, if available, to 
determine the nature and extent of the 
veteran's service-connected low back 
disability.  All indicated studies should 
be performed and all findings reported in 
detail.  The claims file must be made 
available to the examiner prior to the 
examination.  The examiner should 
identify all symptoms that are related to 
the veteran's service-connected low back 
disability, including setting forth in 
degrees of excursion any limitation of 
motion of the low back.  The examiner is 
also requested to:  (1) Express an 
opinion as to whether pain that is 
related to the veteran's 
service-connected low back disability 
could significantly limit the functional 
ability of the low back during flareups, 
or when the low back is used repeatedly 
over a period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flareups; 
(2) determine whether as a result of the 
service-connected low back disability, 
the low back exhibits weakened movement, 
excess fatigability, or incoordination, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range of motion it 
should be so stated.  The examiner should 
identify any neurological complaints or 
findings attributable to the veteran's 
service-connected back disability.  The 
examiner should state whether the veteran 
suffers from recurring attacks of 
intervertebral disc syndrome, and if so, 
the degree of intermittent relief he 
experiences between those attacks.  The 
examiner should further state whether any 
intervertebral disc syndrome that may be 
present results in incapacitating 
episodes and the total duration of any of 
these episodes.  The examiner should also 
be asked if there is evidence that the 
veteran has sciatic neuropathy with 
characteristic pain attributable to the 
service connected back disability.  The 
examiner should state whether there is 
demonstrable muscle spasm, absent ankle 
jerk, or any other neurological finding.  
A complete rationale should be provided 
for any opinion offered.

3.  The RO should then review the 
examination report to determine whether 
it complies with the previous 
instructions.  If the report is not 
responsive, it should be returned to the 
examiner for completion.

4.  Thereafter, the RO should 
readjudicate the veteran's claim based on 
the additional evidence received.  In 
evaluating the severity of the veteran's 
back disability, the RO should consider 
all applicable criteria, including 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995); and 
VAOPGCPREC 36-97.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case, and afforded the appropriate 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion, 
favorable or unfavorable, as to the merits of the claim for 
an increased disability evaluation.  The veteran is free to 
submit any additional evidence he wishes to have considered 
in connection with his appeal; however, no action by him is 
required until he receives further notice.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


